DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim is unclear when there is one second implantation region, as can be the case for independent claim 1
Regarding claim 15, the claim recites “at least one further layer” in line 9 as one of the possible plurality of groups of layers. Said layer can be first or second layer. It is unclear how the thickness in a group of layers consisting of a single further layer can decrease, as required by last 4 lines of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et. al., U.S. Pat. Pub. 2018/0061979, hereafter Weber.
Regarding claim 1, Weber discloses (Fig. 2C) a method, comprising:
forming a layer stack with a plurality of first layers [1341],[1342] of a first doping type and a plurality of second layers [1343] of a second doping type complementary to the first doping type on top of a carrier [130],
wherein forming the layer stack comprises forming a plurality of epitaxial layers [133] (par. [0075]) on the carrier [130],
wherein forming each of the plurality of epitaxial layers comprises (Fig. 2B, par. [0046]) depositing a layer of semiconductor material, forming at least two first implantation regions [1341], [1342] (par. [0046]) of one of a first type or a second type at different vertical positions of the respective layer of semiconductor material, and forming at least one second implantation region [1343] of a type that is complementary to the type of the first implantation regions (par. [0046]),
wherein the first implantation regions and the second implantation regions are arranged alternatingly (Fig. 2C).
Regarding claim 2, Weber further discloses (Figs 2A-2C)wherein each of the plurality of epitaxial layers comprises a first number (2) of first implantation regions [1341],[1342] and a second number (1) of second implantation regions [1343], wherein the first number is different from the second number or the first number equals the second number.

Regarding claim 4, Weber further discloses (par. [0052]) further comprising heating the epitaxial layers with the implantation regions formed therein to diffuse the implanted ions and form the first and second layers.
Regarding claim 5, Weber further discloses (par. [0046], Figs 2A-2C) wherein the ions of the first type are implanted with a first dose and the ions of the second type are implanted with a second dose.
Regarding claim 9, Weber further discloses (par. [0087]) wherein the first layers comprise boron and/or (or) the second layers comprise phosphorus (phosphorus is not disclosed, but this is not required for the rejection of the claim as drafted; phosphorus is a known n-type dopant, so it is obvious over Weber, but not anticipated)
Regarding claim 11, Weber further discloses (Fig. 2C, par. [0048]) wherein each of the plurality of epitaxial layers [133] has a thickness in a vertical direction of between 3um and 8um.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et. al., U.S. Pat. Pub. 2018/0061979, hereafter Weber.
Regarding claim 6, Weber discloses everything as applied above. The recited ranges for first and second implantation energies are further obvious over Weber, because optimization of ranges within prior art conditions is considered within the ability of one having ordinary skill in the art. See MPEP, latest Edition, 2144.I and IIA. The range is disclosed in Hirler et. al., U.S. Pat. Pub. 2017/0222043, par. [0050] as a typical implantation dose for this device)
Regarding claim 7, Weber discloses everything as applied above. While Weber fails to explicitly disclose the variation of thicknesses within the same epitaxial layer, such variation is obvious because it was held that modification of relative dimensions involve only routine skill in the art. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP, 2144.04.IV.A)
Regarding claim 8, Weber discloses everything as applied above. Weber further discloses (Fig. 2C shows a recurrent pattern of layers for different epitaxial layers [133]) wherein corresponding first and second layers of different epitaxial layers have corresponding thicknesses such that two or more consecutive epitaxial layers within the layer stack form a recurring pattern of first and second layers.
Regarding claim 10, Weber discloses everything as applied above. Weber further discloses wherein different implantation energies are used for forming different first implantation regions within a single epitaxial layer, and wherein different implantation energies are used for forming different second implantation regions within a single epitaxial layer. 
While Weber discloses one second implantation region, the limitation would be obvious if there is more than one, because different energies are required for different implantation depth.

A semiconductor device, comprising:
a layer stack with a plurality of first layers [1341],[1342] of a first doping type and a plurality of second layers [1343] of a second doping type complementary to the first doping type on top of a carrier,
wherein the first layers and the second layers are arranged alternatingly within the layer stack,
wherein the first layers and the second layers are arranged in a plurality of groups [133], each of the plurality of groups comprising at least two layers [1341], [1342] of one of the first or the second doping type, and at least one further layer [1343] of the complementary doping type,
Weber fails to explicitly disclose
wherein a thickness of different first layers within each of the plurality of groups decreases towards the top of the layer stack,
wherein a thickness of different second layers within each of the plurality of groups decreases towards the top of the layer stack.
However, this limitation is obvious over Weber for the reasons applied in the rerjection of claim 7 above.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et. al., U.S. Pat. Pub. 2018/0061979, hereafter Weber, in view of Mauder et. al., U.S. Pat. Pub. 2017/0092716, hereafter Mauder.
Regarding claim 12, Weber discloses everything as applied above. Weber fails to explicitly disclose further comprising forming a first semiconductor component in the layer stack, wherein forming the first semiconductor component comprises:
forming a first semiconductor region adjoining the plurality of first semiconductor layers; and


wherein each of the at least one second semiconductor regions region adjoins at least one of the plurality of second semiconductor layers and is spaced apart from the first semiconductor region.
However, Mauder discloses (Fig. 1) further comprising forming a first semiconductor component (Transistor G1) in the layer stack, wherein forming the first semiconductor component comprises:
forming a first semiconductor region [12] adjoining the plurality of first semiconductor layers; and
forming at least one second semiconductor region [22],
wherein each of the at least one second semiconductor regions region [22] adjoins at least one of the plurality of second semiconductor layers [21] and is spaced apart from the first semiconductor region [12] (see Fig. 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply the method of Weber to manufacture the device of Mauder, because Weber teaches (par [0002]) that such a method improves performance of SJ devices such as that of Mauder.
Regarding claim 13, Weber in view of Mauder discloses everything as applied above. Mauder further discloses further comprising forming a third semiconductor region [13] adjoining the plurality of second semiconductor layers [21] and spaced apart from the first semiconductor region [12] and the at least one second semiconductor region [22] in a first direction, wherein each of the at least one second semiconductor region [22] is arranged between the first semiconductor region  [12] and the third semiconductor region [13].
Regarding claim 14, Weber in view of Mauder discloses everything as applied above. Mauder further discloses (Fig. 14)  further comprising: forming a third layer  [11] on top of the layer stack; and
forming a transistor device [G2] at least partly integrated in the third layer [11].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896